ORDER
Whereas: Notary E. Alemañy Fernández of the city of Mayagiiez, Puerto Rico executed on September 14, 1964 deed number 14 executed by Arsenio Ruiz, of full age, married, and a resident of Puerto Rico, in his character as Clerk of the Mayagiiez Part of the Superior Court of Puerto Rico, *167concerning the protocolization of the holographic will of Margarita Balzac ordered by said Part after the corresponding judicial proceedings.
Whereas: It being the executing Notary’s view that the protocolization of the judicial proceeding in order to establish authenticity of a holographic will does not fall within the provisions of § 26 of Act No. 99 of June 27, 1956— 4 L.P.R.A. § 1026, pp. 632-633 — and therefore that it was not necessary for the executing Notary to send to the Secretary of the Supreme Court of Puerto Rico, within twenty-four hours after its execution, a certificate of the aforesaid protocolization with the information required by law, said executing Notary failed to send within the legal term the certificate of protocolization in the manner required by law.
Whereas: After examining the question of law posed by the executing Notary this Court has reached the conclusion that the protocolization of the holographic will and the corresponding judicial proceedings should be notified to the Secretary of the Supreme Court of Puerto Rico in the manner provided by § 26 of Act No. 99 of June 27, 1956.
Whereas: As soon as he learned that it was the practice of other notaries of his district to do so, the executing notary proceeded to forward the certificate required by law and to explain the reasons why he had failed to comply previously with said obligation.
Therefore: Even though the tardiness in this case was not due to justified reasons and the Notary could and should have acted with greater diligence in order to comply with the duty of notifying within the term prescribed by law, under the attendant circumstances, this Court does not deem it proper to impose any of the penalties specified by law, but it warns the Notary against future nonobservance of its provisions.
*168It was so agreed by the Court, as well as the publication of this order for the general knowledge of the notaries of Puerto Rico, as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández

Chief Justice

I attest:
(s) Joaquín Berríos

Acting Secretary